Hart, J. (on rehearing). Counsel for appellees insist in their motion on rehearing that the court’s statement of facts with regard to the forfeiture and the rule laid down with regard to it is wrong. The case was tried on an agreed statement of facts, and a re-examination shows that we correctly stated them in onr opinion. It is true that, as insisted by counsel, we stated that on April 19, 1920, B. C. Epperson wrote Helbron a letter in which he declared that the lease was void and informed Helbron that he had leased the land to other parties, when in fact this letter was written and signed by the attorneys of Epperson. Their act, however, was his act. Again, it is insisted by counsel for appellees that this letter was not received by Helbron until April 22, 1920, and that on April 20, 1920, Helbron wrote Epperson a letter tendering him the rent for the current year. This did not avoid the forfeiture. The forfeiture occurred when the attorneys for Epperson mailed the letter of April 19, 1920, in which the forfeiture was declared. It was not necessary that Helbron should receive the declaration of forfeiture before it became effective. Epperson had the power to declare the forfeiture, and his act in so doing was completed when he mailed the letter. Therefore it did not make any difference that Helbron wrote Epperson a letter tendering the rent before he received Epperson’s letter declaring the forfeiture. Again, it is contended that the force of the opinion in Dill v. Fraze, 79 N. E. 971, is weakened because the Supreme Court of Indiana in that ease impliedly overruled the earlier case of Watson v. Penn, 108 Ind. 21, without mentioning the case. The Supreme Court of Indiana did not overrule the case of Watson v. Penn. That was an ordinary case of tenancy in which no time was stipulated for the payment of the rent, and the court held that the payment could be made at the end of the year. The reason for the holding was that rent is in its nature a return for the enjoyment of the annual profits of the land. As pointed out in the case of Dill v. Fraze, a different rule applies in cases of a lease for the contemplated exploration of the land for gas or oil. The conditions' existing in such cases require a different rule and form an exception to ordinary cases of tenancy where the object of the lease is for the lessee to obtain possession of the land and use it in return for rent paid. Again counsel contend tliat there should be a difference in developed and undeveloped oil territory in this respect. We can see no reason for this distinction. As pointed out in the opinion, the object of the rule is that the lessee should act in the premises by paying the rent in advance, so that the lessor would know whether or not the lessee intended to extend the term of the lease. If he did not, the lessor would then have an opportunity to lease it to some one else for the purpose of having it explored for oil. Finally, it is insisted that the use of the word “thereafter” gave the lessee until the end of the year within which to pay the rent. We think the use of this word rather indicates to the contrary. It applies to the first thing which the lessee was required to do, towit: the payment of the rent if he desired to continue the lease for another year. Therefore, the motion for a rehearing will be denied.